— Order unanimously affirmed with costs. Memorandum: Supreme Court properly dismissed the first cause of action in plaintiff’s amended complaint. Plaintiff, the title owner of the common areas in a condominium project built and developed by defendant, seeks to recover damages for injury to its property allegedly caused by defendant’s negligent construction. Because that cause of action accrued, at the latest, upon the filing of the certificate of occupancy for the last unit (see, Board of Mgrs. v Vector Yardarm Corp., 109 AD2d 684, appeal dismissed 65 NY2d 998; see also, Armenia v Carini, 174 AD2d 1040, lv denied 78 NY2d 860; Farash Constr. Corp. v Stanndco Developers, 139 AD2d 899, 900, lv dismissed 73 NY2d 918), the commencement of that action in August of 1988, over three years beyond the date of completion of construction, was untimely (CPLR 214 [4]). In the absence of a *649contractual relationship between the parties relative to the construction and design of the exterior decks, plaintiff is not entitled to assert a six-year limitations period (see, Board of Mgrs. v Vector Yardarm Corp., supra; cf., Sears, Roebuck & Co. v Enco Assocs., 43 NY2d 389). We have considered plaintiff’s remaining arguments and find them to be without merit. (Appeal from Order of Supreme Court, Erie County, Flaherty, J.—Dismiss Complaint.) Present—Callahan, J. P., Boomer, Green, Fallon and Davis, JJ.